Citation Nr: 1314430	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  07-18 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for a bilateral ankle disability.  The Columbia, South Carolina, RO now has jurisdiction over this claim.  

In a January 2007 statement, the Veteran canceled a requested local hearing.  He indicated in a June 2007 VA Form 9 that he did not want a hearing before the Board.

This appeal was previously before the Board in November 2010 and January 2013 when it was remanded for additional development.  The requested development has been completed, and the appeal has been returned to the Board for further review.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  


FINDING OF FACT

The Veteran has chronic instability of the ankles, and limited ankle motion that is due to deep subdermal scarring as a result of in-service ankle sprains. 



CONCLUSION OF LAW

A bilateral ankle disability manifested by reduced range of motion was incurred due to active service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

Given the favorable nature of this decision, no further notice or assistance is needed to aid the Veteran in substantiating his claim. 

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran contends that he has developed a bilateral ankle disability as the result of numerous parachute jumps and ankle sprains during service.  

The service treatment records show that the Veteran was seen following a trauma to the ankle while playing basketball in April 1985.  The records do not indicate which ankle was injured.  The assessment was a first grade sprain.  

In December 1985, the Veteran complained of sharp pain in his left ankle for the past day after twisting it while playing basketball.  The assessment was an inversion sprain.  

The Veteran reported a one day history of right ankle pain in September 1987.  He was noted to have a history of right ankle sprains.  The assessment was right ankle sprain.  

The Veteran sprained his right ankle again in March 1988 while playing basketball.  

The Veteran was afforded a VA orthopedic examination that included an examination of his ankles in May 2005, which was prior to his final discharge from service.  He reported pain in the lateral aspect of his left ankle on inversion and on the medial aspect with eversion of the foot.  The range of motion of the right ankle was from 10 degrees to 40 degrees.  The left ankle had 40 degrees of plantar flexion.  Dorsiflexion was not reported.  (Normal range of ankle motion is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71 (2012)).  An X-ray study was within normal limits.  The summary stated that the objective data did not support a diagnosis for the ankles.  

The Veteran underwent a second VA examination of his ankles in January 2011.  The claims folder was reviewed, and the examiner noted that the Veteran had been treated for ankle sprains in 1985, December 1985, September 1987, and again in 1988.  Currently, the Veteran complained of ankle pain and stiffness, which was worse on uneven ground.  He also reported instability type symptoms.  Range of motion was zero degrees of dorsiflexion and 40 degrees of plantar flexion.  The Veteran was tender to palpation.  The diagnosis was that the Veteran did not have a current ankle disability.  

An additional VA medical opinion was provided in January 2013.  The claims folder was reviewed, and the history of repeated ankle sprains was noted.  The examiner stated that this reflected chronic instability of the ankle not due to the service connected pes planus.  However, the examiner further opined that with the history and findings of repeated ankle sprains, the limitation of motion of the Veteran's ankles was more likely than not due to deep subdermal scarring secondary to his ankle sprains.  The opinion was based on findings in the record from the examination.  

The record shows that the Veteran was treated on multiple occasions during service for sprains of both ankles.  This meets the requirement for medical evidence of in-service incurrence of an injury.  

The May 2005 and January 2011 examiners both opined that the Veteran did not have a current ankle disability.  This was based on normal X-ray findings of each ankle.  However, each of these examiners also found that the Veteran has reduced range of motion of each ankle.  In the absence of an opinion that states this range of motion is normal for the Veteran, the Board finds that the reduced range of motion constitutes evidence of a current disability.  

Finally, the January 2013 examiner opined that the cause of the limitation of motion of the Veteran's ankles was more likely than not due to deep subdermal scarring secondary to his repeated ankle sprains.  As the service treatment records demonstrate multiple ankle sprains for each ankle, and as the January 2013 examiner has related the Veteran's limitation of ankle motion to these sprains, the Board concludes that entitlement to service connection for a bilateral ankle disability manifested by a reduced range of motion is warranted.  


ORDER

Entitlement to service connection for a bilateral ankle disability manifested by a reduced range of motion is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


